—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Plaintiff seeks damages for injuries that she sustained when defendant lost his balance on an escalator and fell backward against her. Defendant failed to meet his initial burden of establishing as a matter of law that he was not negligent (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). (Appeal from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Pine, Wisner, Kehoe and Balio, JJ.